United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT ADMINISTRATION,
Springfield, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1513
Issued: January 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 18, 2016 appellant filed a timely appeal of a February 5, 2016 merit decision and
a July 8, 2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.2
On appeal appellant argues the evidence he submitted establishes his claim.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the July 8, 2016 nonmerit decision, OWCP received additional evidence.
Appellant also submitted new evidence with his appeal to the Board. However, the Board may only review
evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R. §§ 501.2(c)(1); M.B.,
Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R.
Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003)

ISSUES
The issues are: (1) whether appellant met his burden of proof to establish a traumatic
injury in the performance of duty on August 17, 2015; and (2) whether OWCP abused its
discretion in denying appellant’s request for review of the written record.
FACTUAL HISTORY
On August 20, 2015 appellant, then a 55-year-old Unit Chief 1811, filed a traumatic
injury claim (Form CA-1) alleging that on August 17, 2015 he sustained a left knee injury during
a training session. He did not stop work. The employing establishment checked a box marked
“yes” to the question of whether the injury was sustained in the performance of duty.
In an August 31, 2015 report, Dr. Erik M. Krushinski, a treating Board-certified
orthopedic surgeon, reported that appellant had been seen for left knee pain complaints, which
began at work. He noted that appellant was an instructor with the employing establishment and
that he provided instruction in personal defense. Appellant related his left knee pain had been
present for about two weeks with no specific injury at the time the pain began. Physical
examination findings of the left knee included mild effusion, pain with patellar compression, and
medial and lateral joint tenderness. A review of x-ray interpretations revealed mild degenerative
changes in the left patellofemoral joint and left medial and lateral knee compartments.
Dr. Krushomski provided a differential diagnosis of aggravation of early osteoarthritis versus a
meniscal tear.
Dr. Krushinski, in a November 5, 2015 report, diagnosed medial and lateral meniscal
tears and medial and patellofemoral osteoarthritis. Physical examination findings were
unchanged from the prior report. A review of an October 30, 2015 magnetic resonance imaging
(MRI) scan revealed small medial and lateral meniscus tears, and moderate-to-high grade
patellofemoral joint chondromalacia.
By letter dated January 4, 2016, OWCP informed appellant that at the time his claim had
been filed it had been considered to be a minor injury and the merits of the claim had not been
considered. It informed appellant that his claim had been reopened for a review on the merits
and that the evidence of record was insufficient to establish his claim. Appellant was advised as
to the medical and factual evidence required to establish his claim. He was afforded 30 days to
provide the requested information.
In a January 12, 2016 statement, appellant described how the injury occurred. He noted
the duties of his position and related that on August 17, 2015 he was involved in a basic agent
training class. The training session required that appellant review various defensive tactic
techniques which included full-body search, armed kneeling compliant handcuffing, and
standing compliant handcuffing. At approximately 8:30 a.m. appellant stated he felt left knee
pain and that his left knee gave out while he was walking. He attributed the injury to the
physical activity he had performed during the training session.
By decision dated February 5, 2016, OWCP denied appellant’s traumatic injury claim. It
found that he had failed to establish that the event occurred as alleged, and also found the

2

medical evidence failed to contain a diagnosed condition causally related to the alleged injury or
incident.
In a March 9, 2016 report, Dr. Krushinski noted treating appellant for a left knee injury
sustained on August 17, 2015 which occurred while appellant was participating as an instructor
in a defensive tactics session. Dr. Krushomski explained that pain developed during the session
even though there had been no definitive injury. He opined that appellant’s knee injury had been
caused by the August 17, 2015 incident as there had be no prior complaints of knee pain.
On March 15, 2016 OWCP received appellant’s request for a review of the written
record, by an OWCP hearing representative. This request was postmarked March 8, 2016.
By decision dated July 8, 2016, OWCP’s Branch of Hearings and Review denied
appellant’s request for review of the written record as it was untimely filed. OWCP considered
appellant’s request and determined that his case could equally well be addressed by requesting
reconsideration and submitting new evidence.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
3

5 U.S.C. § 8101 et seq.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.

3

circumstances and his subsequent course of action.9 Such circumstances as late notification of
injury, lack of confirmation of injury, continuing to work without apparent difficulty following
the alleged injury, and failure to obtain medical treatment may, if otherwise unexplained, cast
doubt on an employee’s statements.10 However, an employee’s statement regarding the
occurrence of an employment incident is of great probative force and will stand unless refuted by
strong or persuasive evidence.11
ANALYSIS -- ISSUE 1
Appellant alleged that he sustained a left knee injury in the performance of duty on
August 17, 2015. A proper analysis of the issue is to first determine whether the evidence
establishes an employment incident.12 If the details of an employment incident are established,
then the medical evidence is reviewed to determine if a diagnosed condition is causally related to
the employment incident.13
In his statement, appellant related that on the date of the incident he had been involved in
a training session showing various defensive tactic techniques including full-body searches,
armed kneeling compliant handcuffing, and standing compliant handcuffing. During the training
session, his left knee went out while he was walking and he developed left knee pain. Appellant
attributed the injury to physical activity involved during the training session and immediately
notified his supervisor. On the back of the CA-1 form, his supervisor checked a box marked
“yes” to the question of whether he was injured in the performance of duty. There are no
inconsistencies in the record.
Additionally, the history of the work incident was confirmed by contemporaneous
medical reports. The Board notes that appellant reported the injury immediately to his
supervisor. Appellant sought medical treatment for a diagnosed left knee condition on
August 31, 2015 and provided Dr. Krushinski with a consistent history of his injury. In his
August 31, 2015 report, Dr. Krushinski noted under history of injury that appellant had
developed left knee pain while working as an instructor for personal defense and physical
exercise. In his November 5, 2015 report, he diagnosed medial and lateral meniscal tears and
medial and patellofemoral osteoarthritis. The Board finds that the evidence establishes that on
August 17, 2015 appellant was performing his work duties as an instructor, which included
demonstrating various defensive tactics during a training session. Thus, contrary to OWCP’s
finding in its February 5, 2016 decision, the Board finds that appellant has established the

9

See Betty J. Smith, 54 ECAB 174 (2002).

10

Linda S. Christian, 46 ECAB 598 (1995).

11

Gregory J. Reser, 57 ECAB 277 (2005)

12

Supra note 7.

13

Supra note 8.

4

employment incident occurred, as alleged, in the performance of his employment on
August 17, 2015.14
However, with regard to the medical evidence, the Boards finds that it is insufficiently
rationalized to establish the second component of fact of injury. The medical evidence contains
no reasoned explanation of how the specific employment incident either caused or aggravated an
injury. Dr. Krushinski reviewed the medical evidence of record. He noted that x-rays of
appellant’s left knee revealed mild degenerative changes in the left patellofemoral joint and left
medial and lateral knee compartments. Dr. Krushomski provided a differential diagnosis of
aggravation of early osteoarthritis versus a meniscal tear. He however offered no medical
explanation as to how the employment incident of August 17, 2015 would have caused
appellant’s left knee condition. Medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal
relationship.15 An opinion provided by a physician without the necessary rationale explaining
how and why the incident caused the diagnosed medical condition is insufficient to meet a
claimant’s burden of proof to establish a claim.16 Appellant therefore did not meet his burden of
proof to establish an injury on August 17, 2015 causally related to the accepted employment
incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his claim before a representative of the Secretary.17
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA
provide that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.18 A claimant is entitled to a hearing or review of the
written record as a matter of right only if the request is filed within the requisite 30 days as
determined by postmark or other carrier’s date marking and before the claimant has requested
reconsideration.19 Although there is no right to a review of the written record or an oral hearing

14

R.K., Docket No. 15-1524 (issued August 10, 2016).

15

See S.E., Docket No. 08-2214 (issued May 6, 2009).

16

T.D., Docket No. 16-1178 (issued November 9, 2016).

17

5 U.S.C. § 8124(b)(1).

18

20 C.F.R. §§ 10.616, 10.617

19

Id. at § 10.616(a).

5

if not requested within the 30-day time period, OWCP may within its discretionary powers grant
or deny appellant’s request and must exercise its discretion.20
ANALYSIS -- ISSUE 2
OWCP received a request for review of the written record postmarked March 8, 2016.
As this postmark date was more than 30 days after the February 5, 2016 OWCP decision, it was
untimely. Section 8124(b)(1) is unequivocal on the time limitation for requesting a hearing.21
Because the hearing request was untimely filed, appellant was not entitled to a review of the
written record as a matter of right.
OWCP has the discretionary power to grant an oral hearing or review of the written
record when a claimant is not entitled to one as a matter of right. It exercised this discretion in
its July 8, 2016 decision, finding that appellant’s issue could equally well be addressed by
requesting reconsideration and submitting additional evidence. This basis for denying his
request for a review of the written record is a proper exercise of OWCP’s authority.22
Accordingly, the Board finds that OWCP properly denied appellant’s request for a review of the
written record as untimely filed.
CONCLUSION
The Board finds that appellant has established that the employment incident occurred as
alleged on August 17, 2015. The Board further finds that appellant has not established that he
sustained an injury causally related to this accepted incident. The Board further finds that
OWCP did not abuse its discretion in denying appellant’s request for review of the written record
as it was untimely filed.

20

Delmont L. Thompson, 51 ECAB 155 (1999); Eddie Franklin, 51 ECAB 223 (1999).

21

William F. Osborne, 46 ECAB 198 (1994).

22

A.M., Docket No. 16-1307 (issued October 27, 2016).

6

ORDER
IT IS HEREBY ORDERED THAT the July 8, 2016 decision of the Office of Workers’
Compensation Programs is affirmed and the February 5, 2016 decision is affirmed as modified.
Issued: January 11, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

